DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections

Claim(s) 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 



Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Barton et al (hereinafter Barton), Foreign Patent Publication JP 2013504948 A (publication date July 2013).

As per claim(s) 1, 8, 15, Barton discloses a content filtering method comprising: 
	playing back multimedia content on a client device (Barton: e.g., in one embodiment, a command may be received to record or play specific media content on a device associated with the user. In response to the command, specific media content may be recorded or played back) [par 5, pg. 5] (e.g., in one embodiment, a notification is received from the user concurrently with playing the media content on the multimedia device) [par 4, pg. 7]; and 
synchronizing the playing back of the multimedia content on the client device with at least one other client device (Barton: e.g., the playback of media content may be synchronized with multiple devices based on the playback location of the media content. In one embodiment, synchronization on multiple devices initiates playback of media content on multiple devices at the same time by looking for any location of media content on the device or delaying playback of media content on the device) [par 8, pg. 4], wherein the synchronizing comprises displaying a selected frame from the multimedia content to display at a current time (Barton: e.g., Synchronized playback of a live broadcast or stored program may include ‘playing a particular frame’ stored in a memory buffer at a particular time to obtain frame-level synchronization. For example, the two devices may exchange information indicating in ‘what seconds a ‘particular frame’ stored in memory is played’ and the rate at which future frames are to be played. Thus, frames may be displayed on different media devices exactly simultaneously or nearly simultaneously based on the ‘same start time’) [par 4, pg. 15 – par 1, pg. 16], the selected frame associated with a synchronization time value obtained by both the client device and the at least one other client device (Barton: e.g., expressly discloses in one aspect that the metadata may indicate that the fingerprint corresponds to the ‘kth frame’ out of all n frames of the media content. Based on this location information and / or the number of frames per second, the ‘playback location’ of the media content may be determined. The metadata may explicitly indicate the location. For example, the metadata may indicate that the fingerprint corresponds to a playback position of ‘35 minutes 3 seconds from the start of the media content’.  Based on the playback location of the media content on the first device, the second device can play back the same media content on the second device at the same time on the second device,  and may be synchronized with the {first} device [step 310]) [par 2-3,  pg. 15; Fig. 3].
Claim(s) 8 recite(s) substantially the same limitations as claim 1, is distinguishable by its statutory category (non-transitory CRM), which is nonetheless also expressly disclosed by Barton (Barton: e.g., computer readable media) [par 6, pg. 34], and accordingly rejected on the same basis.
Claim(s) 15 recite(s) substantially the same limitations as claim 1, except for the additional recited features of a device comprising a processor and storage medium, which are nonetheless also expressly disclosed by Barton (Barton: e.g., ‘CPU 165’ & Memory System 155) [par 3, pg. 10; Fig. 1B].  The claim is also distinguishable by its statutory category (device), and accordingly rejected on the same basis.

As per claim(s) 2, 9, 16, Barton discloses the method wherein the synchronization time value comprises a time value that is a preset distance from a preset time value (Barton: e.g., expressly discloses in one aspect that the metadata may indicate that the fingerprint corresponds to the ‘kth frame’ out of all n frames of the media content. Based on this location information and / or the number of frames per second, the playback location of the media content may be determined. The metadata may explicitly indicate the location. For example, the metadata may indicate that the fingerprint corresponds to a playback position of ‘35 minutes 3 seconds from the start of the media content’) [par 2-3, pg. 15; Fig. 3].



As per claim(s) 3, 10, 17, Barton discloses the method, wherein synchronizing the playing back comprises varying a playback speed of the multimedia content to reach the synchronization time value (Barton: e.g., Synchronized playback of a live broadcast or stored program may include playing a particular frame stored in a memory buffer at a particular time to obtain frame-level synchronization. For example, the two devices may exchange information indicating in ‘what seconds a particular frame stored in memory is played’ and the ‘rate’ at which future frames are to be played) [par 4, pg. 15 – par 1, pg. 16] (e.g., in one embodiment, synchronization on multiple devices initiates playback of media content on multiple devices at the same time by looking for any location of media content on the device or ‘delaying playback’ of media content on the device …During synchronized playback of media content on multiple devices, ‘fast forward’, ‘rewind’, pause, stop, cue, or playback commands on one device are performed on all synchronized devices…In one embodiment, an advertisement playback decision may be made based on the playback location of the media content. Advertisements may be ‘skipped’ or ‘fast forwarded’ based on the playback location of the media content. In one embodiment, a notification that an advertisement is played or a ‘speed’ at which the advertisement is played may be provided. In one embodiment, the advertisement may be selected based on the playback location of the media content) [par 8, pg. 4].
As per claim(s) 4, 11, 18, Barton discloses the method wherein synchronizing the playing back comprises seeking to the synchronization time value during the playing back (Barton: e.g., in one embodiment, an advertisement playback decision may be made based on the playback location of the media content. Advertisements may be ‘skipped’ or ‘fast forwarded’ {seeked} based on the playback location of the media content…In one embodiment, the advertisement may be selected based on the playback location of the media content) [par 8, pg. 4] (e.g., once the playback location of the media content is determined with respect to the first device, playback of the media content on the second device may begin at this location. If the media content is already playing on the second device, the playback of the media content on the second device may be stopped and resumed from this position. Alternatively, the playback of media content on the second device may be ‘fast forwarded or rewound to this position’) [par 3, pg. 15].

As per claim(s) 5, 12, 19, Barton discloses the method wherein synchronizing the playing back comprises pausing the playing back (Barton: e.g., in one embodiment, synchronization on multiple devices initiates playback of media content on multiple devices at the same time by looking for any location of media content on the device or ‘delaying playback’ of media content on the device …During synchronized playback of media content on multiple devices, ‘fast forward’, ‘rewind’, ‘pause’, ‘stop’, ‘cue’, or playback commands on one device are performed on all synchronized devices…In one embodiment, an advertisement playback decision may be made based on the playback location of the media content. Advertisements may be ‘skipped’ or ‘fast forwarded’ based on the playback location of the media content. In one embodiment, a notification that an advertisement is played or a ‘speed’ at which the advertisement is played may be provided. In one embodiment, the advertisement may be selected based on the playback location of the media content) [par 8, pg. 4].
As per claim(s) 6, 13, Barton discloses the method wherein the multimedia content comprises live streaming multimedia content (Barton: e.g., viewing of a ‘live broadcast’ may be synchronized using a buffer embedded within the media device…Synchronized playback of a live broadcast or stored program may include playing a particular frame stored in a memory buffer at a particular time to obtain frame-level synchronization) [par 4, pg. 15].


Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Ma et al (hereinafter Ma), US Patent Publication US 2014/0230003 A1 (priority date August 2014). 
As per claim(s) 23, Ma discloses a method comprising: 
receiving a request for a manifest of streaming media content from a client device (Ma: e.g., Also disclosed is a client-side method for rendering content that is available in one or more distinct encodings each including a respective set of sequential segments. The method includes proxying a ‘manifest request’ from a media player to a content server…) [0007]; 
determining a current state of the client device based on the request (Ma: e.g., in one embodiment, the proxy 106 maintains ‘session state’ regarding whether or not the client 110 is ‘currently viewing’ the real-time streaming content (denoted by a live streaming flag set to true) or whether the client 110 is ‘timeshifted’ (denoted by a live streaming flag set to false). When a ‘pause’ operation occurs, the live streaming flag is set to false) [0070]; 
calculating an offset based on the current state of the client device, the offset comprising an offset of a requested frame of the streaming media content from a current clock time (Ma: e.g. finding the ‘offset manifest’ may include calculating a relative time from a most recently used segment in a most recently used npvr manifest, and identifying the npvr manifest corresponding to the relative time as the offset manifest. The ‘Offset’ may be calculated’ based on a specific user's aggregate playback requests since a last media player restart, the calculation increasing the offset for time watched and fast forward operations, and decreasing the offset for rewind operations) [0144-0145]; 
determining an optimal offset based on a plurality of offsets associated with other clients viewing the streaming media content; and returning a plurality of target segments to the client based on the optimal offset (Ma: e.g. also disclosed is a client-side method for rendering content that is available in one or more distinct encodings each including a respective set of sequential segments. The method includes proxying a ‘manifest request’ from a media player to a content server, selecting a preferred encoding for requested content to be delivered, determining a ‘set of  npvr {offset} manifests’ required to satisfy the content request and obtaining a ‘selected one or more of the set of npvr {offset} manifests’ {optimal offset} associated with the selected encoding, the npvr {offset} manifests specifying ‘locations of segments’ of the respective encodings.  A ‘variant manifest’ is also created from the selected npvr manifest and ‘provided to the media player for use in obtaining the segments’ of the respective encoding for playback of the content) [0007, 0134-0135].

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claim invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Ollila et al (hereinafter Ollila), WIPO Publication WO 2022046664 A1 (priority date August 2020). 

As per claim(s) 21, Ollila discloses a method comprising:
	receiving a request from a client device to join a room and adding the client device to the room (Ollila: e.g., the method may further include receiving a viewing request from a viewing device to ‘join the virtual room’. In response to the viewing request, the method may include providing the viewing device access to the virtual room via a viewing GUI, wherein the electronic media is streamed to the viewing device at a time corresponding to the progress information) [0006], the room associated with a plurality of other client devices, the client device and other client devices each streaming multimedia content (Ollila: e.g., A media service (e.g., ‘streaming service’) may be configured to host a virtual room that may be configured to join together one or more {client} devices therein. In some circumstances, electronic media may be shared among the devices present in the virtual room) [0020]; 
computing a synchronization time for the client (Ollila: e.g., the upcoming schedule area 420 may include entries that may include one or more virtual rooms and associated electronic media that may be displayed at a ‘time’ in the future. In some embodiments, an entry that may be shown may include a time 422 and/or a title 424 that may be associated with a virtual room. For example, as illustrated in FIG. 4, “Kite Liberator” may be the title 424 of electronic media that may be shown at a time 422 of “2:30 pm” in the ‘virtual room’ titled “Kite watchers party”) [0071, Fig. 4], the synchronization time computed based on time values associated with the client device and the other client devices (Ollila: e.g., For example, in instances in which the viewing device 120 in not in a virtual room, the viewing GUI 122 may display the ‘discover page’ provided by the streaming service 104. In some embodiments, the discover page may include one or more virtual rooms displayed that may be ‘joinable’. In some embodiments, the discover page may include ‘progress information’ that may provide an indication of an amount of the electronic media that may have been presented in the associated virtual room {to client devices already viewing the media content in the virtual room}) [0040] (e.g., At block 614, the processing logic may receive a viewing request from a viewing device to join the virtual room.  At block 616, in response to the viewing request, the processing logic may provide viewing device access to the virtual room via a viewing GUI. In some embodiments, the electronic media may be streamed to the viewing device ‘at a time corresponding to the progress information’) [0006, 0097-0098, Fig. 6]; and 
transmitting the synchronization time to the client device, the transmitting causing the client device to adjust playback of the multimedia content. (Ollila: e.g., for example, in instances in which the electronic media is a ‘movie’, the streaming service 104 may ‘synchronize the playback’ of the movie such that the host device 110 and the viewing device 120 may display substantially the same portions of the movie at substantially the same time. In some embodiments, the streaming service 104 may be configured to ‘alter the playback speed of the electronic media of one or more of the devices’ in the virtual room. For example, in instances in which the Viewing device 120 is ‘behind’ the Host device 110 in display of the electronic media, the streaming service 104 may ‘increase the playback speed’ of the electronic media on the viewing device 120 and/or ‘decrease the playback speed of the electronic media on the host device 110’, until the playback of the electronic media is substantially at the same position on the host device 110 and the viewing device 120) [0021, 0036] (e.g., the streaming service 104 may be configured to ‘adjust the playback speed’ of the host device 110 and/or the viewing device 120 so as to synchronize the playback between the devices) [0039]
As per claim(s) 22, Ollila discloses the method further comprising receiving an update message from the client device, the update message including a new time value, updating a respective room associated with the client device with the new time value, computing a new synchronization time value (Ollila: e.g., in some embodiments, multiple ‘alerts’ may be displayed in the chat area 230. In some embodiments, the alerts may include a friend of the user online, a list of the users that have joined the virtual room, a new recommended virtual room, a previously visited virtual room online, a message indication from another user, notifications about the virtual room and/or ‘updates to the virtual room service’ {new time value, i.e., ‘progress information’ / ‘time elapsed’ in the media streaming of the particular virtual room}, and/or other similar notifications and alerts) [0058], and distributing the new synchronization time value to at least one other client device (Ollila: e.g., in some embodiments, the synchronization performed by the streaming service 104 may include a playback status of the electronic media to the host device 110 and/or the viewing device 120. For example, in instances in which the Host device 110 plays, pauses, or seeks the electronic media within the virtual room, the streaming service 104 may be configured to ‘transmit the playback status to the viewing device 120’ such that the viewing device 120 may play, pause, or seek in similar fashion to the host device 110. For example, in instances in which the host device 110 ‘changes a playback status’ of the electronic media, the ‘playback change’ may be sent to a Web Socket-based service ‘which may distribute the playback change to all viewing devices’ {update}, including the viewing device 120, present in the virtual room.) [0036, Fig. 1].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Kenji et al (hereinafter Kenji), Foreign Patent Publication JP4042396 B2 (publication date February 2008).

As per claim(s) 7, 14, 20, while Barton discloses substantial features of the invention as above, he does not explicitly disclose the additional recited feature(s) of the method displaying a video conference simultaneously with the live streaming multimedia content. Nonetheless, the feature(s) is/are expressly disclosed by Kenji in a related endeavor.
In particular, Kenji discloses the additional recited feature(s) of the method displaying a video conference simultaneously with the live streaming multimedia content (Kenji: e.g., on the other hand, in the latter stream-type transmission method, while data transfer from the transmission side to the reception terminal is performed, reproduction processing of received data is performed in ‘parallel’, and Internet telephone / remote video conference / video on It is used for Internet services such as on demand) [0003] (e.g., in the stream type transmission method, for example, an MPEG stream generated by MPEG compression processing of image data is stored in an IP (Internet Protocol) packet, transferred over the Internet, and received by each communication terminal such as a PC, PDA, or mobile phone. It is being used in systems that perform such development. Such a technique is effective in video-on-demand and live video streaming distribution, or in real-time communication such as ‘video conferencing and videophone’) [0004]. 
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Barton’s invention with the above said additional feature(s), as disclosed by Kenji, for the motivation of providing a method and system for that realizes synchronous reproduction and playback of media by multiple client devices, and which also improves synchronization processing in streaming data transfer [Kenji: Abstract] [0001, 0014].
Claim(s) 14, 20 recite(s) substantially the same limitations as claim 3, is/are distinguishable only its/their statutory category, and accordingly rejected on the same basis. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451